OPINION OF THE COURT
TED P. COLEMAN, Circuit Judge.
The Court dispenses with oral argument herein pursuant to Fla.R.App.P. 9.320.
The appellant filed its initial brief on September 20, 1988, and served a copy of it upon defense counsel the same day. Appellee has filed no answer brief.
Appellant argues that the trial court should not have granted a motion to discharge the defendant in this case. When the court held a hearing on the state’s motion to continue the judge indicated that *58speedy trial would be tolled until May 15, 1988, but later in the hearing said that the case would have to be tried before May 15, 1988. Appellant maintains that this is an ambiguity that was resolved when the court later entered a written order tolling speedy trial but making no reference to when the trial must be held. This court finds that the only ambiguity might be what the judge meant when he “tolled” speedy trial. That ambiguity, however, was clearly resolved when the judge said the trial “must commence not later than midnight, May 15, 1988.”
By granting the appellee’s motion to discharge the trial court apparently ruled that he meant the time after which speedy trial would have run was indeed May 15.
The order of the trial court is hereby affirmed.
Motions for rehearing will not be entertained. The Clerk is directed to issue its Mandate forthwith.
DONE AND ORDERED in Chambers at Orlando, Orange County, Florida, this 20th day of April, 1989.